Citation Nr: 1003378	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to a compensable evaluation for bronchial 
asthma.

4.  Entitlement to a compensable evaluation for residual 
scars, fractured mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In July 2008, the Board remanded this case.  The issues on 
appeal were service connection for a bilateral knee 
disability; service connection for a bilateral leg disorder; 
a higher evaluation for bronchial asthma; and a higher 
evaluation for residual scars, fractured mandible.  

Thereafter, a June 2009 rating decision granted service 
connection for temporomandibular joint disease (TMJ), as 
related to the fractured mandible.  

Only the matter of service connection for a bilateral knee 
disability was certified back to the Board.  However, the 
other three issues also remain on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

Initially, with regard to the issues of service connection 
for a bilateral leg disorder, a higher evaluation for 
bronchial asthma, and a higher evaluation for residual scars, 
fractured mandible, pursuant to the Board's remand, the 
Veteran was scheduled for VA examinations in conjunction with 
the issues on appeal.  The RO determined that the 
examinations conducted for claimed a bilateral leg disorder, 
bronchial asthma, and residual scars, fractured mandible, 
were incomplete and deferred those issues pending further 
action.  Those matters have not since been resolved nor the 
subject of a supplemental statement of the case (SSOC).  
Therefore, the actions previously requested, as detailed in 
the actions paragraphs below, should be undertaken if those 
matters have not yet been completed.  If any of the issues on 
appeal is not resolved in the Veteran's favor, any issues 
remaining should be addressed in an SSOC and recertified to 
the Board for appellate consideration.  

With regard to the issue of service connation for a bilateral 
knee disability, the Veteran contends that he injured his 
knees in a motor vehicle accident during service.  The record 
includes a letter of commendation for three service members 
noted that on December 7, 1976, the Veteran was involved in a 
motor vehicle accident.  Thus, that matter is factually 
accurate; however, the nature of any injuries was not 
indicated.  However, a December 1976 to January 1977 service 
hospital narrative summary showed that the Veteran complained 
of pain in both knees at the time of admission.  

Post-service, the Veteran underwent a private evaluation at 
Henry Ford Hospital in January 1986.  At that time, he 
reported discomfort in his knees.  However, physical 
examination was normal.  The Veteran continued to complain of 
knee pain and soreness.  In November 2003, Dr. Bunny 
diagnosed the Veteran as having osteoarthritic changes of the 
right knee.  Also, in November 2003, medical records from 
Troy Medical, PC, reflected a physical examination showing 
tenderness of the right knee and decreased range of motion.  
Right knee x-rays revealed arthritis.  

In November 2004, the Veteran was afforded a VA examination.  
Physical examination and x-rays were performed.  The Veteran 
complained of knee popping and also reported pain on patellar 
compression and range of motion from 70 to 100 degrees.  
There was mild tenderness anterior to the knee.  The examiner 
concluded that both knee joints were normal.  

In June 2005, the Veteran was seen by Joseph Masternick, 
M.D., who indicated that the Veteran had chronic knee pain 
which was most likely internal derangement of the knees.  The 
physician noted that the Veteran did not have any knee 
problems until he was involved in a jeep injury.  

In July 2008, the Board remanded this case for, in pertinent 
part, a VA examination of his knees.  In February 2009, this 
examination was conducted.  The claims file was reviewed.  
The Veteran stated to the examiner that he had been involved 
in a motor vehicle accident during service and had 
experienced progressive knee problems since.  Physical 
examination and x-rays were performed.  The x-rays showed 
mild bilateral degenerative arthritis.  The diagnosis was 
patellofemoral syndrome of the bilateral knees.  The examiner 
opined that while the Veteran presented a plausible history 
for the knee diagnosis, the service treatment records 
provided no support for this history of knee injury or 
symptoms while on active duty.  As such, the examiner 
provided an opinion that it was less likely as not that 
current knee diagnoses were related to service.  

In viewing this opinion, the Board notes that it was based on 
an inaccurate factual premise.  Although the examiner stated 
that there was no support for a history of knee injury in the 
service treatment records, as noted above, a December 1976 to 
January 1977 service hospital narrative summary showed that 
the Veteran complained of pain in both knees at the time of 
admission.  The Board may reject a medical opinion that is 
based on facts that have been found to be inaccurate because 
other facts present in the record contradict the facts noted 
that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  

Further, as noted above, the Veteran not only made inservice 
bilateral knee complaints, he has made post-service bilateral 
knee complaints.  The Federal Circuit further stated in 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under 
section 1154(a) lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

In this case, there is a post-service diagnosis of bilateral 
knee arthritis and the Veteran has provided lay evidence 
regarding in-service symptoms of knee problems as well as 
post-service continuity of symptoms of knee problems.  The VA 
medical opinion was based on inaccurate facts.  As such, the 
Board finds that a medical addendum should be obtained to 
resolve if post-service diagnosis of bilateral knee arthritis 
is related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Complete the action requested in July 
2008 Board remand as to the issues of 
service connection for a bilateral leg 
disorder and higher ratings for bronchial 
asthma and residuals of scars, fractured 
mandible.  

2.  Obtain an addendum from the VA 
examiner who performed the February 2009 
knee examination, if available.  If this 
examiner is unavailable, another VA 
examiner should provide the addendum.

The examiner should render an opinion as 
to whether it is at least as likely as 
not (a probability of at least 50 
percent) that any current bilateral knee 
disorder had its onset during service or 
is related to any in-service disease, 
event, or injury, including the motor 
vehicle accident in December 1976.  In 
providing this opinion, the examiner 
should acknowledge the December 1976 to 
January 1977 service hospital narrative 
summary which showed that the Veteran 
complained of pain in both knees at the 
time of admission, as well as the 
Veteran's complaints of continuity of 
symptomatology since service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with 
an SSOC as to any issue remaining on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


